Citation Nr: 0838039	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  02-10 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for lumbosacral strain and 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from October 1964 to 
September 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is entitled to service connection 
for lumbosacral strain and degenerative joint disease.  In a 
July 2005 decision, the Board denied the veteran's claim.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In October 2007, the Court 
issued a memorandum decision vacating the Board's July 2005 
decision.  

The Court found that the Board must make a determination as 
to whether the veteran should be provided a new VA medical 
examination.  The Board finds that a new VA examination is 
necessary.  While the veteran was provided a VA examination 
in July 2001, the Board now finds that the July 2001 VA 
examination of the veteran's back was inadequate in that it 
did not express an opinion as to whether or not the veteran 
has current back disability that is related to service.  The 
Board further notes that additional pertinent medical 
evidence relating to the veteran's back disability was not of 
record, and thus not reviewed, at the time of the July 2001 
VA examination.

Additional pertinent medical evidence was received in October 
2005.  The RO must be given the opportunity to review this 
evidence and issue a supplemental statement of the case which 
considers this evidence.  38 C.F.R. § 19.31 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Request copies of all of the veteran's 
VA treatment records dated from March 2002 
to present.

2.  The veteran should be scheduled for a 
VA examination of his low back.  The 
report of examination should include a 
detailed account of all manifestations of 
low back disability found to be present.  
The examiner is requested to review the 
medical evidence of record including the 
veteran's service treatment records and an 
April 1985 examination of the spine by Dr. 
S. J. Zionts.  The examiner is requested 
to offer an opinion as the etiology of any 
current low back disability.  
Specifically, is there a 50 percent 
probability or greater that any current 
low back disability is related to the 
veteran's military service or his 
undocumented reports of having a back 
injury during service?  The claims folder 
and a copy of this remand must be made 
available and reviewed by the examiner in 
conjunction with the examination.  The 
examining physician should provide 
complete rationale for all conclusions 
reached.

3.  After the above actions have been 
accomplished, re-adjudicate the veteran's 
claim.  If the veteran's claim is not 
granted, issue a supplemental statement of 
the case showing consideration of all 
evidence received since the February 2005 
statement of the case, including the 
private treatment records received in 
October 2005.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




